Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarvestani (US 2015/0282660) in view of Holt (US 10,638,881).
Regarding claim 1, Sarvestani teaches an outdoor cooking system (10) for automatically detecting and reacting to flare-up or fire conditions (this limitation is considered intended use, therefore, little or no patentable weight is given) comprising a cooker housing (12, 14) having an interior (as shown in Fig. 1-5); a lid (22) having an interior (as shown in Fig. 2-5), the lid being positionable on the cooker housing (as shown in Fig. 2-5) and the interior of the cooker housing together with the interior of the lid defining a cooking chamber (interior space within 22, 12 and 14) of the outdoor cooking system when the lid is positioned on the cooker housing (as shown in Fig. 2-5); one or more heating elements (54) in the interior of the cooker housing (as shown in Fig. 1); a food support structure (18) in the cooking chamber above the one or more heating elements (as shown in Fig. 1 and 7); at least one temperature sensor (32) which is positioned to sense (p.0028-0029; p.0036-0037), and which automatically transmits a 
Sarvestani fails to disclose wherein the control unit automatically detects and reacts to a flare-up or fire condition in the cooking chamber by computing a rate of increase of the temperature of the cooking chamber exhaust gas stream, and reacting to a rate of increase of the temperature of the cooking chamber gas stream of greater than 250° F in 30 seconds by transmitting an alert.
Holt teaches an outdoor cooking system (100, 200, 400) for automatically detecting and reacting to flare-up or fire conditions (Col. 15, lines 1-17) wherein the control unit (300 comprising processor 326) automatically detects and reacts to a flare-up or fire condition in the cooking chamber (Col. 15, lines 1-17) by (a) receiving the temperature signal from the temperature sensor indicating the temperature of the cooking chamber exhaust gas stream (abstract; 308), (b) computing a rate of increase of the temperature of the cooking chamber exhaust gas stream (by processor 326; Col. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the outdoor cooking system of Sarvestani with Holt, by providing a control unit that automatically detects and reacts to a flare-up or fire condition in the cooking chamber by computing and reacting to a rate of increase of the temperature of the cooking chamber gas stream greater than a set amount and time, for the safety reasons.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed temperature increase amount and time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Sarvestani teaches an outdoor cooking system (10) for automatically detecting and reacting to flare-up or fire conditions (this limitation is considered intended use, therefore, little or no patentable weight is given) comprising a cooker housing (12, 14) having an interior (as shown in Fig. 1-5); a lid (22) having an interior (as shown in Fig. 2-5), the lid being positionable on the cooker housing (as shown in Fig. 2-5) and the interior of the cooker housing together with the interior of the lid defining a cooking chamber (interior space within 22, 12 and 14) of the outdoor cooking system when the lid is positioned on the cooker housing (as shown in Fig. 2-5); 
Sarvestani fails to disclose wherein the control unit automatically detects and reacts to a flare-up or fire condition in the cooking chamber by (a) automatically computing a rate of increase of the temperature of the cooking chamber exhaust gas stream, and (b) automatically reacting to a rate of increase of the temperature of the cooking chamber gas stream of greater than 250° F in 30 seconds by transmitting an alert.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the outdoor cooking system of Sarvestani with Holt, by providing a control unit that automatically detects and reacts to aflare-up or fire condition in the cooking chamber by automatically computing and reacting to a rate of increase of the temperature of the cooking chamber gas stream greater than a set amount and time, for the safety reasons.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed temperature increase amount and time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 3 and 12, Sarvestani and Holt combined teach the outdoor cooking system as set forth above, further comprising the temperature sensor (Sarvestani; 32) being attached to an interior side of the lid (Sarvestani; 22) at an 
Sarvestani and Holt combined fail to disclose wherein the temperature sensor is attached to an interior side of an upwardly extending back wall of the cooker housing at an elevation which is higher than the food support structure.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the temperature sensor attached to an interior side of the back wall of the cooker housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claims 5 and 14, Sarvestani and Holt combined teach the outdoor cooking system as set forth above, wherein the cooking chamber has a vent opening (Sarvestani; vent formed by exhaust fan 58) for the cooking chamber exhaust gas stream (Sarvestani; p.0033) and the vent opening comprises a gap (Sarvestani; gap formed by exhaust fan 58) between (a) an upper end of a back wall of the lid and (b) a lower end of the back wall of the lid (Sarvestani; as shown in Fig. 5).
Sarvestani and Holt combined fail to disclose wherein the vent opening comprises a gap between (a) an upper end of an upwardly extending back wall of the cooker housing and (b) a lower end of a back wall of the lid.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the vent opening/gap between an upper end of an upwardly extending back wall of the cooker housing and a lower end of a back wall of the lid, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse.
Claims 6, 9, 15 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sarvestani and Holt as set forth above, and further in view of Bird (US 6,881,055).
Regarding claim 6, Sarvestani and Holt combined teach the outdoor cooking system as set forth above wherein the one or more heating elements are a plurality of gas fuel burners or burner elements (Sarvestani; 54; p.0032), each of the gas fuel burners or burner elements having a gas fuel inlet which includes a control valve (Sarvestani; 56; p.0032) and the control unit automatically reacts to the rate of increase of the temperature of the cooking chamber exhaust gas stream of greater than 250° F in 30 seconds (Holt; Col. 15, lines 1-17) by partially or fully closing the control valve (Sarvestani; when viewed in combination with Holt; p.0032; p.0036-0037).
Sarvestani and Holt combined fail to disclose wherein each of the gas fuel burners or burner elements has a gas fuel inlet which includes a manual control valve; the outdoor cooking system further comprises a gas fuel supply conduit which supplies a gas fuel to the gas fuel inlets of the gas fuel burners or burner elements and an electric valve in the gas fuel supply conduit upstream of all of the manual control valves; and wherein the control unit partially or fully closes the electric valve.
Bird teaches an outdoor cooking system (10) wherein each of the gas fuel burners or burner elements (21-23) has a gas fuel inlet (as shown in Fig. 4) which includes a manual control valve (51-53); the outdoor cooking system further comprises a gas fuel supply conduit (59) which supplies a gas fuel to the gas fuel inlets of the gas fuel burners or burner elements (as shown in Fig. 4; Col. 3, lines 21-31 and 41-47) and 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the outdoor cooking system of Sarvestani and Holt, with Bird, by providing both a manual control valve for each burner and an electric valve upstream of all the manual control valves, for the advantages of further controlling the gas fuel supply to the burners (either individually or as a group). 
Regarding claim 9, Sarvestani and Holt combined teach the outdoor cooking system as set forth above, wherein the one or more heating elements are a plurality of gas fuel burners or burner elements (Sarvestani; 54; p.0032), each of the gas fuel burners or burner elements having a gas fuel inlet which includes a valve (Sarvestani; 56; p.0032) and when the control unit automatically reacts to the rate of increase of the temperature of the cooking chamber exhaust gas stream of greater than 250° F in 30 seconds (Holt; Col. 15, lines 1-17) by partially or fully closing the valves of the plurality of gas fuel burners or burner elements (Sarvestani; when viewed in combination with Holt; p.0032; p.0036-0037).
Sarvestani and Holt combined fail to disclose an electric valve.
Bird teaches an outdoor cooking system (10) comprising an electric valve (85), and wherein the control unit (40, 82) partially or fully closes the electric valve (Col. 4, lines 40-56).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the outdoor cooking system of 
Regarding claim 15, Sarvestani and Holt combined teach the outdoor cooking system as set forth above wherein the one or more heating elements are a plurality of gas fuel burners or burner elements (Sarvestani; 54; p.0032), each of the gas fuel burners or burner elements having a gas fuel inlet which includes a control valve (Sarvestani; 56; p.0032) and when, in accordance with the programmed procedure of the program code embodied on the computer readable storage component, the control unit automatically reacts to the rate of increase of the temperature of the cooking chamber exhaust gas stream of greater than 250° F in 30 seconds (Holt; Col. 15, lines 1-17) by partially or fully closing the control valve (Sarvestani; when viewed in combination with Holt; p.0032; p.0036-0037).
Sarvestani and Holt combined fail to disclose wherein each of the gas fuel burners or burner elements has a gas fuel inlet which includes a manual control valve; the outdoor cooking system further comprises a gas fuel supply conduit which supplies a gas fuel to the gas fuel inlets of the gas fuel burners or burner elements and an electric valve in the gas fuel supply conduit upstream of all of the manual control valves; and wherein the control unit partially or fully closes the electric valve.
Bird teaches an outdoor cooking system (Fig. 1) wherein each of the gas fuel burners or burner elements (21-23) has a gas fuel inlet (as shown in Fig. 4) which includes a manual control valve (51-53); the outdoor cooking system further comprises 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the outdoor cooking system of Sarvestani and Holt, with Bird, by providing both a manual control valve for each burner and an electric valve upstream of all the manual control valves, for the advantages of further controlling the gas fuel supply to the burners (either individually or as a group). 
Regarding claim 18, Sarvestani and Holt combined teach the outdoor cooking system as set forth above, wherein the one or more heating elements are a plurality of gas fuel burners or burner elements (Sarvestani; 54; p.0032), each of the gas fuel burners or burner elements having a gas fuel inlet which includes a valve (Sarvestani; 56; p.0032) and when, in accordance with the programmed procedure of the program code embodied on the computer readable storage component, the control unit automatically reacts to the rate of increase of the temperature of the cooking chamber exhaust gas stream of greater than 250° F in 30 seconds (Holt; Col. 15, lines 1-17) by partially or fully closing the valves of the plurality of gas fuel burners or burner elements (Sarvestani; when viewed in combination with Holt; p.0032; p.0036-0037).
Sarvestani and Holt combined fail to disclose an electric valve.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the outdoor cooking system of Sarvestani and Holt, with Bird, by providing both a manual control valve for each burner and an electric valve upstream of all the manual control valves, for the advantages of further controlling the gas fuel supply to the burners (either individually or as a group). 
Regarding claim 19, Sarvestani, Holt and Bird combined teach the outdoor cooking system as set forth above, wherein the electric valve is capable of remaining in a fully open position (Bird, abstract, Col. 4, lines 45-65, Col. 5, lines 31-47, Col. 6, lines 50-62, Col. 7, lines 1-24 and 54-58) until, the control unit computes the rate of increase of the temperature of the cooking chamber exhaust gas stream of greater than 250° F in 30 seconds (Holt when viewed in combination with Sarvestani and Bird; Col. 15, lines 1-17).
Regarding claim 20, Sarvestani, Holt and Bird combined teach the outdoor cooking system as set forth above, wherein when the control unit computes the rate of increase of the temperature of the cooking chamber exhaust gas stream of greater than 250° F in 30 seconds (Holt when viewed in combination with Sarvestani and Bird; Col. 15, lines 1-17), the control unit automatically reacts to fully close the electric valve (Bird, Col. 7, lines 7-21).



Regarding claim 22, Sarvestani, Holt and Bird combined teach the outdoor cooking system as set forth above, wherein when the control unit computes the rate of increase of the temperature of the cooking chamber exhaust gas stream of greater than 250° F in 30 seconds (Holt when viewed in combination with Sarvestani and Bird; Col. 15, lines 1-17), the control unit automatically reacts to fully close the electric valves of the plurality of gas fuel burners or burner elements (Bird, Col. 7, lines 7-21).
Regarding claim 23, Sarvestani, Holt and Bird combined teach the outdoor cooking system as set forth above, wherein the electric valve is capable of remaining in a fully open position (Bird, abstract, Col. 4, lines 45-65, Col. 5, lines 31-47, Col. 6, lines 50-62, Col. 7, lines 1-24 and 54-58) until the control unit computes the rate of increase of the temperature of the cooking chamber exhaust gas stream of greater than 250° F in 30 seconds (Holt when viewed in combination with Sarvestani and Bird; Col. 15, lines 1-17).
Regarding claim 24, Sarvestani, Holt and Bird combined teach the outdoor cooking system as set forth above, wherein when, in accordance with the programmed procedure of the program code embodied on the computer readable storage 
Regarding claim 25, Sarvestani, Holt and Bird combined teach the outdoor cooking system as set forth above, wherein each of the electric valves of the plurality of gas fuel burners or burner elements is capable of remaining in a fully open position (Bird, abstract, Col. 4, lines 45-65, Col. 5, lines 31-47, Col. 6, lines 50-62, Col. 7, lines 1-24 and 54-58) until the control unit computes the rate of increase of the temperature of the cooking chamber exhaust gas stream of greater than 250° F in 30 seconds (Holt when viewed in combination with Sarvestani and Bird; Col. 15, lines 1-17).
Regarding claim 26, Sarvestani, Holt and Bird combined teach the outdoor cooking system as set forth above, wherein when, in accordance with the programmed procedure of the program code embodied on the computer readable storage component, the control unit computes the rate of increase of the temperature of the cooking chamber exhaust gas stream of greater than 250° F in 30 seconds (Holt when viewed in combination with Sarvestani and Bird; Col. 15, lines 1-17), the programmed procedure causes the control unit to automatically react to fully close each of the electric valves of the plurality of gas fuel burners or burner elements (Bird, Col. 7, lines 7-21).

Claims 1, 3, 5, 6, 10, 12, 14, 15, 19, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bird in view of Holt.
Regarding claim 1, Bird teaches an outdoor cooking system (10) for automatically detecting and reacting to flare-up or fire conditions (this limitation is considered intended use, therefore, little or no patentable weight is given) comprising a cooker housing (19) having an interior (as shown in Fig.1); a lid (12) having an interior (as shown in Fig. 1), the lid being positionable on the cooker housing (as shown in Fig. 1) and the interior of the cooker housing together with the interior of the lid defining a cooking chamber (15) of the outdoor cooking system when the lid is positioned on the cooker housing (as shown in Fig. 1); one or more heating elements (21-23) in the interior of the cooker housing (as shown in Fig. 1); a food support structure (17) in the cooking chamber above the one or more heating elements (as shown in Fig. 1); at least one temperature sensor (31) which is positioned to sense (Col. 5, lines 31-47), and which automatically transmits a temperature signal indicating a temperature of a cooking chamber exhaust gas stream (the temperature sensor 31 is located within the cooking chamber and exhaust gas is streaming from within the cooking chamber to the outside thru the opening in the cover 12 below the handle 28, therefore 31 is located in the cooking chamber exhaust gas stream; as shown in Fig. 1; Col. 5, lines 31-47); and a control unit (40 comprising 80) which automatically receives the temperature signal from the temperature sensor indicating the temperature of the cooking chamber exhaust stream (Col. 3, lines 51-56; Col. 5, lines 31-35; Col. 6, lines 50-62), (b) detects an increase of temperature of the cooking chamber exhaust gas stream (abstract; Col. 5, lines 31-47; Col. 6, lines 50-62; Col. 7, lines 1-6), (c) transmits a signal, reduces a heat 
Bird fails to disclose wherein the control unit automatically detects and reacts to a flare-up or fire condition in the cooking chamber by computing a rate of increase of the temperature of the cooking chamber exhaust gas stream, and reacting to a rate of increase of the temperature of the cooking chamber gas stream of greater than 250° F in 30 seconds by transmitting an alert.
Holt teaches an outdoor cooking system (100, 200, 400) for automatically detecting and reacting to flare-up or fire conditions (Col. 15, lines 1-17) wherein the control unit (300 comprising processor 326) automatically detects and reacts to a flare-up or fire condition in the cooking chamber (Col. 15, lines 1-17) by (a) receiving the temperature signal from the temperature sensor indicating the temperature of the cooking chamber exhaust gas stream (abstract; 308), (b) computing a rate of increase of the temperature of the cooking chamber exhaust gas stream (by processor 326; Col. 14, lines 56-67; Col. 15, lines 1-17), and (c) reacting to a rate of increase of the temperature of the cooking chamber gas stream of greater than a set amount and time, by transmitting an alert, and adjusting the airflow to adjust the temperature of the cooking chamber gas stream (Col. 14, lines 56-67; Col. 15, lines 1-17).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the outdoor cooking system of Bird with Holt, by providing a control unit that automatically detects and reacts to a flare-up or fire condition in the cooking chamber by computing and reacting to a rate of 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed temperature increase amount and time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Bird teaches an outdoor cooking system (Fig. 1) for automatically detecting and reacting to flare-up or fire conditions (this limitation is considered intended use, therefore, little or no patentable weight is given) comprising a cooker housing (19) having an interior (as shown in Fig. 1); a lid (12) having an interior (as shown in Fig. 1), the lid being positionable on the cooker housing (as shown in Fig. 1) and the interior of the cooker housing together with the interior of the lid defining a cooking chamber (15) of the outdoor cooking system when the lid is positioned on the cooker housing (as shown in Fig. 1); one or more healing elements (21-23) in the interior of the cooker housing (as shown in Fig. 1); a food support structure (17) in the cooking chamber above the one or more heating elements (as shown in Fig. 1); at least one temperature sensor (31) which is positioned to sense (Col. 5, lines 31-47), and which automatically transmits a temperature signal indicating a temperature of a cooking chamber exhaust gas stream (the temperature sensor 31 is located within the cooking chamber and exhaust gas is streaming from within the cooking chamber to the outside thru the opening in the cover 12 below the handle 28, therefore 31 is located in the cooking chamber exhaust gas stream; as shown in Fig. 1; Col. 5, lines 31-47; as 
Bird fails to disclose wherein the control unit automatically detects and reacts to a flare-up or fire condition in the cooking chamber by (a) automatically computing a rate of increase of the temperature of the cooking chamber exhaust gas stream, and (b) automatically reacting to a rate of increase of the temperature of the cooking chamber gas stream of greater than 250° F in 30 seconds by transmitting an alert.
Holt teaches an outdoor cooking system (100, 200, 400) for automatically detecting and reacting to flare-up or fire conditions (Col. 15, lines 1-17) wherein the control unit (300 comprising processor 326) automatically detects and reacts to a flare-up or fire condition in the cooking chamber (Col. 15, lines 1-17) by (a) automatically computing a rate of increase of the temperature of the cooking chamber exhaust gas stream (by processor 326; Col. 14, lines 56-67; Col. 15, lines 1-17), and (b) automatically reacting to a rate of increase of the temperature of the cooking chamber 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the outdoor cooking system of Bird with Holt, by providing a control unit that automatically detects and reacts to aflare-up or fire condition in the cooking chamber by automatically computing and reacting to a rate of increase of the temperature of the cooking chamber gas stream greater than a set amount and time, for the safety reasons.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed temperature increase amount and time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 3 and 12, Bird and Holt combined teach the outdoor cooking system as set forth above, further comprising the temperature sensor (Holt; 124, 214) being attached to an interior side of the lid (Holt; as shown in Fig. 1 and 2) at an elevation which is higher than the food support structure (Holt; as shown in Fig. 1 and 2) or being attached to an upwardly extending front wall of the cooker housing (Holt; as shown in Fig. 1 and 2) at an elevation which is higher than the food support structure (Holt; as shown in Fig. 1 and 2).
Bird and Holt combined fail to disclose wherein the temperature sensor is attached to an interior side of an upwardly extending back wall of the cooker housing at an elevation which is higher than the food support structure.
In re Japikse, 86 USPQ 70.
Regarding claims 5 and 14, Bird and Holt combined teach the outdoor cooking system as set forth above, wherein the cooking chamber has a vent opening (Bird; opening in the cover 12 below the handle 28) for the cooking chamber exhaust gas stream (Bird; exhaust gas is streaming from within the cooking chamber to the outside thru the opening in the cover 12 below the handle 28) and the vent opening comprises a gap between (a) an upper end of an upwardly extending front wall of the cooker housing (Bird; 19) and (b) a lower end of a front wall of the lid (Bird; 12) (Bird; as shown in Fig. 1).
Bird and Holt combined fail to disclose wherein the vent opening comprises a gap between (a) an upper end of an upwardly extending back wall of the cooker housing and (b) a lower end of a back wall of the lid.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the vent opening/gap between an upper end of an upwardly extending back wall of the cooker housing and a lower end of a back wall of the lid, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 6, Bird and Holt combined teach the outdoor cooking system as set forth above wherein the one or more heating elements are a plurality of gas fuel burners or burner elements (Bird; Col. 3, line 41; Col. 4, line 13), each of the gas fuel 
Regarding claim 15, Bird and Holt combined teach the outdoor cooking system as set forth above wherein the one or more heating elements are a plurality of gas fuel burners or burner elements (Bird; Col. 3, line 41; Col. 4, line 13), each of the gas fuel burners or burner elements having a gas fuel inlet (Bird; as shown in Fig. 4) which includes a manual control valve (Bird; 51-53); the outdoor cooking system further comprises a gas fuel supply conduit (Bird; 59) which supplies a gas fuel to the gas fuel inlets of the gas fuel burners or burner elements (Bird; as shown in Fig. 4; Col. 3, lines 21-31 and 41-47) and an electric valve (Bird; 85) in the gas fuel supply conduit upstream of all of the manual control valves (Bird; as shown in Fig. 4); and when, in accordance with, the programmed procedure of the program code embodied on the computer readable storage component, the control unit automatically reacts to the rate of increase of the temperature of the cooking chamber exhaust gas stream of greater than 250° F in 30 seconds (Holt; Col. 15, lines 1-17) by partially or fully closing the electric valve (Bird; Col. 4, lines 40-56).

Regarding claim 20, Bird and Holt combined teach the outdoor cooking system as set forth above, wherein when the control unit computes the rate of increase of the temperature of the cooking chamber exhaust gas stream of greater than 250° F in 30 seconds (Holt; Col. 15, lines 1-17), the control unit automatically reacts to fully close the electric valve (Bird; Col. 7, lines 7-21).
Regarding claim 23, Bird and Holt combined teach the outdoor cooking system as set forth above, wherein the electric valve is capable of remaining in a fully open position (Bird, abstract, Col. 4, lines 45-65, Col. 5, lines 31-47, Col. 6, lines 50-62, Col. 7, lines 1-24 and 54-58) until the control unit computes the rate of increase of the temperature of the cooking chamber exhaust gas stream of greater than 250° F in 30 seconds (Holt; Col. 15, lines 1-17).
Regarding claim 24, Bird and Holt combined teach the outdoor cooking system as set forth above, wherein when, in accordance with the programmed procedure of the program code embodied on the computer readable storage component, the control unit computes the rate of increase of the temperature of the cooking chamber exhaust gas stream of greater than 250° F in 30 seconds (Holt; Col. 15, lines 1-17), the programmed .
Claims 9, 18, 21, 22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bird and Holt as set forth above, and further in view of Sarvestani.
Regarding claim 9, Bird and Holt combined teach the outdoor cooking system as set forth above, wherein the one or more heating elements are a plurality of gas fuel burners or burner elements (Bird; 21-23) having a gas fuel inlet (Bird; as shown in Fig. 4) which includes an electric valve (Bird; 85) and the control unit automatically reacts to the rate of increase of the temperature of the cooking chamber exhaust gas stream of greater than 250° F in 30 seconds (Holt; Col. 15, lines 1-17) by partially or fully closing the electric valve (Bird; abstract; Col. 4, lines 45-65; Col. 5, lines 31-47; Col. 6, lines 50-62; Col. 7, lines 1-6).
Bird fails to disclose wherein each of the gas fuel burners or burner elements has a gas fuel inlet which includes a valve.
Sarvestani teaches an outdoor cooking system (10) wherein each of the gas fuel burners or burner elements (54; p.0032) has a gas fuel inlet which includes a valve (56; p.0032).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the outdoor cooking system of Bird and Holt, with Sarvestani, by providing a valve for each of the gas fuel burners or burner elements, for the advantages of further automatically controlling the gas fuel supply to the burners individually.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 18, Bird and Holt combined teach the outdoor cooking system as set forth above, wherein the one or more heating elements are a plurality of gas fuel burners or burner elements (Bird; 21-23) having a gas fuel inlet (Bird; as shown in Fig. 4) which includes an electric valve (Bird; 85) and when, in accordance with the programmed procedure of the program code embodied on the computer readable readable component, the control unit automatically reacts to the rate of increase of the temperature of the cooking chamber exhaust gas stream of greater than 250° F in 30 seconds (Holt; Col. 15, lines 1-17) by partially or fully closing the electric valve (Bird; abstract; Col. 4, lines 45-65; Col. 5, lines 31-47; Col. 6, lines 50-62; Col. 7, lines 1-21).
Bird fails to disclose wherein each of the gas fuel burners or burner elements has a gas fuel inlet which includes a valve.
Sarvestani teaches an outdoor cooking system (10) wherein each of the gas fuel burners or burner elements (54; p.0032) has a gas fuel inlet which includes a valve (56; p.0032).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the outdoor cooking system of Bird and Holt, with Sarvestani, by providing a valve for each of the gas fuel burners or 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a valve for each of the gas fuel burners or burner elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 21, Bird, Holt and Sarvestani combined teach the outdoor cooking system as set forth above, wherein each of the electric valves of the plurality of gas fuel burners or burner elements is capable of remaining in a fully open position (Sarvestani, p.0032, p.0036-0037; Bird, abstract, Col. 4, lines 45-65, Col. 5, lines 31-47, Col. 6, lines 50-62, Col. 7, lines 1-24 and 54-58) until the control unit computes the rate of increase of the temperature of the cooking chamber exhaust gas stream of greater than 250° F in 30 seconds (Holt; Col. 15, lines 1-17).
Regarding claim 22, Bird, Holt and Sarvestani combined teach the outdoor cooking system as set forth above, wherein when the control unit computes the rate of increase of the temperature of the cooking chamber exhaust gas stream of greater than 250° F in 30 seconds (Holt; Col. 15, lines 1-17), the control unit automatically reacts to fully close each, of the electric valves of the plurality of gas fuel burners or burner elements (Sarvestani, p.0032, p.0036-0037; Bird, Col. 7, lines 7-21).
Regarding claim 25, Bird, Holt and Sarvestani combined teach the outdoor cooking system as set forth above, wherein each of the electric valves of the plurality of gas fuel burners or burner elements is capable of remaining in a fully open position 
Regarding claim 26, Bird, Holt and Sarvestani combined teach the outdoor cooking system as set forth above, wherein when, in accordance with the programmed procedure of the program code embodied on the computer readable storage component, the control unit computes the rate of increase of the temperature of the cooking chamber exhaust gas stream of greater than 250° F in 30 seconds (Holt; Col. 15, lines 1-17), the programmed procedure causes the control unit to automatically react to fully close each of the electric valves of the plurality of gas fuel burners or burner elements (Sarvestani, p.0032, p.0036-0037; Bird, Col. 7, lines 7-21).

Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Consequently, in Col. 15, lines 1-17, Holt, teaches three very similar scenarios for the Holt grill system in which an error condition will be determined to exist. However, contrary to the assertions made in the Office Action, and contrary to the requirements of Applicant’s claims as amended, none of the error scenarios taught by Holt involves (a) any determination that an excessive increase in grill temperature has ■‘suddenly” occurred or (b) any other computation or determination as to the rate at which the grill temperature has increased. Rather, Holt teaches only that an error condition will be detected in the Holt grill system In re Aller, 105 USPQ 233.
Regarding claims 3, 5, 6, 9, 10, 12, 14 and 18-26, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        05/05/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761